FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                           NOV - 4 2010
                                                                                     Clerk. U.S. District & Bankruptcy
                                                                                    Courts for the District of Columbia
Sammie Davis King Jr.                  )
                                       )
               Plaintiff,              )
                                       )
        v.                             )        Civil Action No.
                                       )                                    10 Ib93
                                       )
Robert Moossy Jr. et at.,              )   \\
                                       )
               Defendants.             )


                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

        Plaintiff is a prisoner confined at the Dodge State Prison in Chester, Georgia. Invoking

28 U.S.c. § 530B(a) and Fed. R. Civ. P. II(c), plaintiff "request[s] that sanction[s] [] be imposed

upon the defendants" for allegedly committing "an act of perjury and false misrepresentation to

deter petitioner from his constitution [all rights .... " CompI. at 4. Plaintiff also accuses

defendants of false imprisonment and of violating his rights under the due process clause and the

Fourth Amendment. See CompI. at 4-6. Presumably, the alleged misconduct occurred during

plaintiffs 1997 criminal prosecution in Warren County, Georgia, in which the named defendants

played no role. See CompI. Attach. 1 (defendants' response to plaintiff s letter of complaint to

the Civil Rights Division of the Department of Justice's Criminal Section "post marked October

8,2009"). In any event, § 530B(a) binds federal government attorneys to the same laws and rules




                                                                                                                          4
"to the same extent and in the same manner as other attorneys in [the respective] State," and

Federal Rule II(c) authorizes a judge presiding over a case to impose sanctions for counsel's

violations of Rule 11(b) in the particular case. Neither of the foregoing provisions authorizes an

independent cause of action. A separate Order of dismissal accompanies this Memorandum

Opinion.




Date: November 2,2010




                                                 2